DETAILED ACTION
The following Office Action is in response to the Amendment filed on December 21, 2020.  Claims 1, 3-6, 9-12, 14-17, and 26-31 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Concerning the “Claims 11, 12 and 14-17 are Allowable” section on pages 19-22 of the Applicant’s Response filed on December 21, 2020, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.
Concerning the “Claims 28-30 are allowable” section on pages 22-23 of the Applicant’s Response filed on December 21, 2020, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.
Concerning the “Claim 31 is allowable” section on page 31 of the Applicant’s Response filed on December 21, 2020, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 27 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Concerning claim 27, lines 1-2 of the claim recite the limitation of “wherein the lengthy compression of the first and second carotid arteries is at a point in time after 90 seconds”.  There is a lack of written description for this limitation in the specification.  Although the specification teaches that the expandable components may be deflated approximately 30-90 seconds after the emboligenic procedure is completed (Page 22; ¶ 3, Lines 17-21), this is in no way tied to the lengthy compression associated with the alarm, therein failing to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the application was filed.
Concerning claim 31, lines 34-35 of the claim recites the limitation of “wherein the alarm system is triggered by lengthy compression of the first and second carotid arteries exceeding 90 seconds”.  There is a lack of written description for this limitation in the specification.  Although the specification teaches that the expandable components may be deflated approximately 30-90 seconds after the emboligenic procedure is completed (Page 22; ¶ 3, Lines 17-21), this is in no way tied to the lengthy compression associated with the alarm, therein failing to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 11, 12, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willshaw (US 2010/0094332) in view of Altobelli et al. (US 2012/0232578, hereinafter Altobelli) and Ravikumar (US 2007/0161933).
Concerning claim 11, the Willshaw reference teaches a device (Figure 5; 9) comprising: a central axis (Figure 6; longitudinal center of cuff), a longitudinal carotid expandable member and a second longitudinal expandable member that expands from a non-expanded configuration to an expanded configuration (Figure 5; 11A, pressure applicators are balloons, therein defining non-expanding and expanded configurations), wherein when in the expanded configuration the longitudinal carotid expandable member and the second longitudinal carotid expandable member are configured to overlay and compress a carotid artery and a second carotid artery of a patient, respectively ([¶ 0055]), wherein the longitudinal carotid expandable member and the second longitudinal carotid expandable member in the expanded configuration are capable of causing blood flow with emboli to be diverted away from the carotid artery; and a pressure source that supplies pressure to the longitudinal carotid expandable member and the second longitudinal carotid expandable members to cause the expandable members to move from the non-expanded configuration to the expanded configuration, wherein the expandable member is configured to move from the non-expanded configuration to the expanded configuration during an emboligenic intervention inflation of pressure applicator is capable of occurring simultaneously of an emboligenic intervention); a pressure source that applies pressure to the expandable member to move the expandable member from the non-expanded configuration to the expanded configuration ([¶ 0019]), wherein in the expanded configuration the pressure source applies an amount of pressure to the expandable member that may be up to 40 mm Hg ([¶ 0056]), which is capable of exceeding the systemic pressure of the patient by at least 10 mm Hg, based on an instantaneous measurement of blood pressure of a patient (a patient’s blood pressure is capable of dropping to 0 in some cases, i.e. if the device is used for testing on a cadaver); and a monitoring system that is configured for measuring a systemic pressure of the patient ([¶ 0034], ultrasound Doppler probe is configured for measuring systemic pressure), and an alarm system that provides an alarm, wherein the alarm is triggered when the first and second longitudinal carotid arteries are in their respective expanded configurations for a lengthy amount of time ([¶ 0059], pressure responds to feedback based on information with regards to a person’s vitals and further includes a safety mechanism; alarm may sound if there is a clot present, wherein said clot may be triggered by a ‘lengthy’ amount of time), but it does not specifically teach a non-expandable portion of the longitudinal carotid expandable member facing away from the central axis in a radial direction and is not expandable, or a connecting tube that places the first longitudinal carotid expandable member into fluid communication with the second longitudinal carotid expandable member wherein the pressure that expands the first longitudinal carotid expandable member is fluid from the pressure source that enters the first longitudinal carotid expandable member via pressure tubing and is then transferred from the first longitudinal expandable member through the connecting tube and to the second longitudinal carotid expandable member to cause the second longitudinal expandable member to expand from the non-expanded configuration to the expanded configuration, wherein the connecting tube extends between and is open into only the 
However, the Altobelli reference teaches a device for controlling the flow of blood through a limb comprising a cuff (Figure 10; 82), the cuff comprising an expandable member that expands from a non-expanded configuration to an expanded configuration (Figure 2; 80), wherein a non-expanding portion of the expandable member, in the form of a base plate, faces away from the central axis in a radial direction and is not expandable (Figure 10; 86), wherein the expandable member has an expandable portion (Figure 10; 84) such that the expandable portion and the non-expandable portion of the expandable member define an interior of the expandable member (Figure 2; 80), wherein the non-expandable portion and the expandable portion from a single piece component expandable member (Figure 10; 80) and are both made of flexible material that can be deformed ([¶ 0034]), wherein a section of the cuff that carries the expandable member engages the non-expandable portion (Figure 10; 82) and is configured for being located farther from the area of compression than the expandable member such that the expandable member is configured for being located between the section of the device and the carotid artery.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the expandable member of the Willshaw reference include the expandable flexible balloon and the base plate, therein defining non-expandable and expandable portions as in the Altobelli reference to provide support for the expandable member while still allowing it to be flexible enough to bend upon movement and preventing the expandable member from shifting positions during movement (Altobelli; [¶ 0034]).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the connecting tube of the Willshaw reference that inflates the expandable members in parallel with the connecting tube of the Ravikumar reference that inflates the expandable members in series, given the Ravikumar reference teaches that these two inflation systems are obvious alternatives to one another ([¶ 0042]), and wherein the instant application further does not teach any criticality to connecting the expandable members in series and simply offers it as an alternative embodiment in the same way as the Ravikumar reference.
Concerning claim 12, the combination of the Willshaw, Altobelli, and Ravikumar references as discussed above teaches the device as set forth in claim 11, wherein the Willshaw reference further teaches that when the first longitudinal carotid expandable member is in the expanded configuration a portion of the first longitudinal expandable member is capable of being this will depend on how the device is positioned around the neck, how much fluid is introduced into the expandable member, and the specific anatomy of the patient).
Concerning claim 14, the combination of the Willshaw, Altobelli, and Ravikumar references as discussed above teaches the device as set forth in claim 13, wherein the Willshaw reference further teaches the first longitudinal carotid expandable member and the second longitudinal expandable member being longer in a direction parallel to the central axis than in a radial direction (Figure 5; 11AB).
Claims 15, 16, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willshaw (US 2010/0094332) in view of Altobelli et al. (US 2012/0232578, hereinafter Altobelli) and Ravikumar (US 2007/0161933) as applied to claims 11, 12, and 14 above, and further in view of Amisar et al. (US 2007/0191881, hereinafter Amisar).
Concerning claims 15 and 16, the combination of the Willshaw, Altobelli, and Ravikumar references as discussed above teaches the device as set forth in claim 11, but it does not teach a transverse carotid expandable member.
However, the Amisar reference teaches a transverse expandable member that has a length that extends in an arc length about a central axis of the device that is longer than a length of the transverse expandable member that is parallel to the central axis, wherein the transverse expandable member expands from a non-expanded configuration to an expanded configuration, (Figure 11B; 105), wherein a compression member is carried on the transverse expandable member  and located between a limb and the transverse expandable member (Figure 11B; 106), wherein a pressure source is in fluid communication with the transverse carotid expandable member (Figure 10B; 90), wherein the pressure source pressurizes the transverse carotid 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the device of the Willshaw, Altobelli, and Ravikumar combination include the transverse carotid expandable member as in the Amisar reference, and to have the first and second expandable members be carried on the transverse expandable member to provide a more direct pressure to the carotid arteries, thus isolating occlusion (Amisar; [¶ 0055]), wherein it would be further obvious to have the transverse expandable member be capable of being pressurized to a different pressure than the longitudinal carotid expandable members to further control occlusion.
Although the reference does not specifically teach the transverse expandable member being shorter than the longitudinal expandable members in a direction parallel to the central axis, the specification lacks any teaching of criticality for the length of the longitudinal expandable members in a direction parallel to the central axis, in fact teaching two different lengths that perform equally as well.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the transverse expandable member be shorter than the longitudinal expandable members in a direction parallel to the central axis, as a matter of obvious design choice given the device would perform equally well regardless of the length of the longitudinal expandable members in a direction parallel to the central axis.
Concerning claim 17, the combination of the Willshaw, Altobelli, Ravikumar, and Amisar references as discussed above teaches the device as set forth in claim 16, wherein the Amisar .
Claims 28 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calderone (US 2011/0251635) in view of Altobelli et al. (US 2012/0232578, hereinafter Altobelli).
Concerning claim 28, the Calderone prior art reference teaches a device capable of being used for preventing stroke, comprising: a central axis (Figure 1; longitudinal axis through 10); an expandable member that expands from a non-expanded configuration to an expanded configuration ([¶ 0079], bladder), wherein the expandable member is capable of being configured to be located at a neck of a patient depending on where a person desires to place the cuff, wherein the expandable member when in the expanded configuration is capable of creating an area of compression of a carotid artery of the patient and restrict blood flow through the carotid artery, wherein the area of compression created by the expandable member in the expanded configuration is capable of causing blood flow with emboli to be diverted away from the carotid artery, wherein the expandable member is configured to expand from the non-expanded configuration to the expanded configuration during an emboligenic intervention; a monitoring system that is configured for measuring a systemic pressure of the patient, wherein the monitoring system is configured for measuring a time of expansion of the expandable member and for measuring a magnitude of pressure of the expandable member when expanded ([¶ 0076], monitoring system monitors patient vitals, which in turn will relay information with regards to the time of expansion and the magnitude of expansion); a pressure source that applies the pressure to the expandable member to move the expandable member from the non-expanded configuration to the expanded configuration (Figure 1; 12 | [¶ 0078]), wherein in the expanded configuration the pressure source applies an amount of pressure to the expandable member so that the expandable member is capable of a pressure that exceeds the systemic pressure of the patient by at least 10 mm Hg ([¶ 0097]) for 90 seconds ([¶ 0069], pressure may be applied for about 1 minute), but it does not specifically teach a non-expandable portion of the expandable member facing away from the central axis in a radial 
However, the Altobelli reference teaches a device for controlling the flow of blood through a limb comprising a cuff (Figure 10; 82), the cuff comprising an expandable member that expands from a non-expanded configuration to an expanded configuration (Figure 2; 80), wherein a non-expanding portion of the expandable member, in the form of a base plate, faces away from the central axis in a radial direction and is not expandable (Figure 10; 86), wherein the expandable member has an expandable portion (Figure 10; 84) such that the expandable portion and the non-expandable portion of the expandable member define an interior of the expandable member (Figure 2; 80), wherein a section of the cuff that carries the expandable member engages the non-expandable portion (Figure 10; 82) and is configured for being located farther from the area of compression than the expandable member such that the expandable member is configured for being located between the section of the device and the carotid artery.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the expandable member of the Calderone reference include the expandable flexible balloon and the base plate, therein defining non-expandable and expandable portions as in the Altobelli reference to provide support for the expandable member while still 
Furthermore, the McEwen reference teaches a pressure cuff system, wherein the cuff includes an alarm system that is configured for triggering an alarm if the time of expansion of the expandable member is too lengthy, and wherein the alarm system is configured for triggering the alarm if the magnitude of pressure of the expandable member is excessive ([¶ 0006]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the Calderone and Altobelli combination include the alarm system of the McEwen reference to provide safety during use that reduces the presence of hazardous events without affecting the efficacy of the overall system (McEwen; [¶ 0006]).
Concerning claim 29, the combination of the Calderone and Altobelli references as discussed above teaches the device set forth in claim 28, wherein the Calderone reference teaches that the expandable member may be one of a plurality of expandable members ([¶ 0079]), therein defining the expandable as a first longitudinal expandable member that is capable of overlaying the carotid artery that is a first carotid artery and wherein the first longitudinal expandable member is closer to the central axis when in the expanded configuration than when in the non-expanding configuration, and wherein a second of the plurality of expandable members may be defined as a second longitudinal expandable member that is capable of overlaying a second carotid artery and expanding from a non-expanded configuration to an expanded configuration, wherein the second longitudinal expandable member is closer to the central axis when in the expanded configuration than when in the non-expanding configuration.

Allowable Subject Matter
Claims 1, 3-6, 9, 10, 26 are allowed.
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/11/2021